Citation Nr: 0628593	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1980 to April 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board notes 
that a December 2002 rating decision denied the veteran's 
claims, including for right and left shoulder disorders.  In 
a February 2003 statement, the veteran indicated disagreement 
with the rating.  A January 2004 rating decision continued 
the denial of service connection for a left shoulder 
disorder.  In January 2002 the veteran appeared to raise a 
claim for vocational rehabilitation.  The status of the 
veteran's right shoulder and vocational rehabilitation claims 
is unclear and the Board hereby refers these matters to the 
RO for appropriate action.  

The Board notes that the veteran only perfected his appeal 
regarding his service connection claim for a left shoulder 
disorder, and thus this is the sole claim currently before 
the Board.  

In April 2005 the veteran testified at a Board hearing.  


FINDING OF FACT

The veteran's left shoulder disorder is due to service.  


CONCLUSION OF LAW

The veteran's left shoulder disorder was incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

During his April 2005 Board hearing, the veteran testified 
that he injured his left shoulder in November 1980 during a 
platoon training accident, and in March 1982 when he was the 
victim of a hit and run car accident.  Service medical 
records revealed that the veteran was treated for left 
shoulder pain.  November 1980 entries showed that the veteran 
had a traumatic onset of pain 2 weeks earlier which resolved 
and recurred.  He reported radiating pain through deltoid and 
to elbow.  The diagnoses were left bicipital tendonitis and 
apparently muscle strain of the left shoulder.  A December 
1980 record continued to show the bicipital tendonitis 
diagnosis.  In March 1982 the veteran was hit by a car and 
was hospitalized for over 3 weeks.  He fractured his right 
temporal bone.  Other injuries included abrasions over right 
back and left anterior thorax.  Discharge diagnoses included 
right temporal skill fracture and brain contusion mild. 

VA medical records showed treatment for the veteran's left 
shoulder disability.  An April 1997 record indicated that the 
veteran was treated for shoulder muscular strain and the 
diagnosis was muscle strain versus myofacial pain.  A 
November 1997 record reported that the veteran was in a 
motorcycle accident apparently in 1989 and injured his left 
shoulder, which resulted in an acromioclavicular separation 
that healed without incident.  A November 2001 record 
revealed that the veteran complained of left shoulder pain, 
there was pain tenderness upon palpation of AC joint of the 
left shoulder, x-rays found 1 cm and 7 mm calcific or ossific 
densities projecting over the left scapula.  January 2002 MRI 
findings included arthrosis at the acromioclavicular joint 
with capsular hypertrophy and mild impression upon the 
subjacent supraspinatus muscle, mild amount of fluid within 
the subcoracoid bursa, and tendonitis at the bursal surface 
of the supraspinatus tendon.  

VA medical records dated in February 1996 and September 2003 
showed the veteran was involved in motor vehicle accidents in 
1993 and 2003.  

In a February 2003 letter, the veteran's private doctor 
indicated that he reviewed the veteran's service medical 
records and opined that the veteran's shoulder disorder was 
at least as likely as not related to the trauma that the 
veteran suffered in March 1982.  

The veteran was afforded a VA examination in September 2003.  
The examiner indicated that the claims folder was reviewed 
and noted that the veteran was involved in a 1989 motorcycle 
accident.  The diagnoses included degenerative joint disease 
of the left acromioclavicular joint and internal derangement 
of the left shoulder.  The examiner opined that it was at 
least as likely as not that the veteran's left shoulder 
disorder was secondary to his motorcycle accident in 1989, in 
which he sustained the acromioclavicular separation.  Such an 
injury could cause separation and disruption of the glenoid 
labrum.  The examiner concluded the veteran's shoulder 
disorder was not related to his pedestrian accident in 
service.  

The veteran in the August 2004 notice of disagreement and 
January 2005 Appeal, denied ever being in a motorcycle 
accident or treated for an acromioclavicular separation of 
the left shoulder from any post-service accident.  During his 
April 2005 Board hearing, the veteran testified that he was 
in an automobile accident in 1989 but did not sustain any 
injuries, including to his left shoulder.  The veteran also 
stated that he was broad sided by a drunk driver in 2002, had 
problems with his shoulder and x-rays found a large spur.  He 
reported that the only 2 injuries to the left shoulder were 
during service.  

In sum, it is clear that the veteran sustained a left 
shoulder injury during service in November 1980.  VA medical 
records have indicated treatment for the veteran's left 
shoulder disability.  The veteran consistently has argued 
that he was not involved in a post-service motor cycle 
accident.  Thus the September 2003 VA opinion, which found 
that the veteran's left shoulder disorder was not due to 
service but rather likely due to a 1989 motorcycle accident, 
is not probative as it appears to be based on inaccurate 
history.  On the other hand, the veteran's private doctor, 
after reviewing his service medical records, opined that the 
veteran's shoulder disorder was at least as likely as not 
related to the trauma that the veteran suffered in March 
1982, when he was involved in a hit and run accident.  The 
Board finds this opinion to be significant as it was rendered 
by a competent medical professional who was treating the 
veteran and had reviewed the veteran's service records.  
Thus, the totality of the evidence has suggested that there 
is a causal relationship between the veteran's service and 
his left shoulder disorder.  Therefore, in resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for a left shoulder disorder.  
38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
since there is no detriment to the veteran in light of the 
favorable disposition.  




ORDER

Service connection for a left shoulder is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


